Order entered October 21, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00259-CR

                           TRAVIS WAYNE CARROLL, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F13-41119-H

                                             ORDER
        The Court GRANTS appellant’s October 19, 2014 motion to extend time to file his brief

as follows. We ORDER appellant to file, by NOVEMBER 20, 2014, either appellant’s a

motion to dismiss the appeal that complies with Texas Rule of Appellate Procedure 42.2(a). If

neither a brief nor a motion to dismiss is filed by that date, the Court will order the trial court to

make findings regarding the status of the appeal.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                        /s/   ADA BROWN
                                                              JUSTICE